Exhibit 4 SUBSCRIPTION AGREEMENT TEDOM CAPITAL, INC. THESE SECURITIES HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND ARE BEING PUBLICLY OFFERED IN RELIANCE ON SUCH REGISTRATIONAND QUALIFIED FOR SALE IN VARIOUS STATES. On the foregoing, it is hereby agreed as follows: 1.Background.Tedom Capital, Inc., a Delaware corporation, (“Company”) is in the business of loaning money to finance residential and commercial building improvements, as more fully described in the Prospectus delivered with this Subscription Agreement.The Company may not accept any subscription until the undersigned has had the opportunity to review the Prospectus.This Agreement shall constitute the irrevocable offer of the undersigned to purchase securities of the Company, subject to the terms and conditions set forth in this Agreement.Such offer to purchase the shares may be accepted only by an authorized agent of the Company, which reserves the right to accept or reject, in whole or in part, any such offer.Section 3 of this Agreement must be completed by the undersigned and, by execution below, the undersigned acknowledges that the undersigned understands that the Company is relying on the accuracy and completeness hereof in complying with the obligations under applicable securities laws. 2.Subscription.The undersigned hereby irrevocably subscribes for the purchase of common stock of the Company at $0.25 per share all as more particularly set forth in the signature box below. Each Share will represent the right of the holder thereof as a stockholder of the Company.The undersigned is tendering to the Company: a.ExecutedSubscription Agreement; b.An amount equal to the total purchase price for the Shares by check or wire transfer payable to “Tedom Capital, Inc.”. Contemporaneously with acceptance of this subscription to purchase Shares, the Company will deposit the accompanying subscription payment in an escrow account.
